                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS

DREYMOOR FERTILIZERS OVERSEAS              )
PTE. LTD. a Singapore entity,              )
                                           )
             Petitioner/Judgment Creditor, )
                                           )
vs.                                        )                   Case No. 6:20-mc-00105-EFM
                                           )
AVAGRO, LLC, a Kansas limited liability    )
company, and UAB AVAGRO, a Lithuanian )
corporation,                               )
                                           )
             Respondents/Judgment Debtors. )
                                           )

     EMERGENCY MOTION FOR SANCTIONS AND/OR ORDER OF CONTEMPT

I.       INTRODUCTION
         This Court is well aware of the short, difficult history of this simple enforcement action.
The obstreperous approach of both AVAgro LLC and UAB AVAgro (collectively “AVAgro”) to
even the simplest issues has been designed to hinder and delay enforcement of the judgment in

favor of Dreymoor for approximately $7 million in this action and in the related Lithuanian
action. That approach has forced Dreymoor to make multiple applications to this Court, which
have resulted in an injunction freezing the world-wide assets of AVAgro, an order requiring full
disclosure of all assets of AVAgro and, ultimately, multiple Garnishment Orders against those
disclosed assets.
         The owner of AVAgro, Anna Mikhailova, has now consciously and intentionally violated
those orders by demanding payment from one of the garnishees directly to AVAgro, bypassing
Dreymoor, without Dreymoor’s knowledge or consent, presumably hoping to recover those
funds for her own personal use outside of the enforcement action. Thereby, Ms. Mikhailova has
both ignored the injunction freezing all assets, and actively undermined the Garnishment Order

by demanding that the garnishee ignore its obligations under the order and pay AVAgro directly.




                                                   1
CORE/3519744.0002/160741421.1
         Ms. Mikhailova’s actions are disdainful of this Court’s authority, contemptuous of this
Court’s order and should be subject to sanctions and/or a finding of contempt. The only
appropriate sanction that would both directly penalize Ms. Mikhailova’s actions and reasonably
protect Dreymoor’s recovery from that garnishee is an Order from this Court transferring
ownership of the underlying receivable from AVAgro to Dreymoor with the amount recovered
by Dreymoor, net of its collection costs, being credited against the amount due from AVAgro. In
fact, this will have the exact same result as the garnishment order already entered; namely
requiring that the amount due on this receivable is paid to Dreymoor and not improperly diverted
by AVAgro or Ms. Mikhailova.
         Transferring ownership will allow Dreymoor to negotiate directly with the garnishee, the
Ukrainian company Shakur LLC (“Shakur”), who has agreed to work with Dreymoor to reach a
settlement of the debt, but only with assurances that Shakur will not be subject to any action by

AVAgro in Ukraine. The sanction is appropriate to Ms. Mikhailova’s actions, narrowly tailored
to the subject matter of her contempt and is necessary to protect Dreymoor’s interests and the
integrity of the legal process. The nature of the contempt and the possible dissipation of assets
requires that this notion be heard on an emergency basis.
         Dreymoor’s counsel advised opposing counsel, prior to filing this motion, that the Court
will be hearing this emergency motion by phone sometime between 9:00 a.m. and 3:00 p.m.
tomorrow, July 30, 2020.
II.      FACTUAL BACKGROUND
         At the request of Dreymoor, this Court entered an order confirming the arbitration award
in the matter of UAB AVAgro v. Dreymoor Fertilizers Overseas PTE LTD., International Centre
For Dispute Resolution International Arbitration Rules and Procedures, Case No. 01-19-0000-
3381 (the “Award”) on May 22, 2020. The award was valued at EUR 6,211,091.06 plus USD

339,761.42. (Declaration of Alexander Shishkin (“Shishkin Decl.”) at ¶ 2.) That same day, this
Court entered an injunction prohibiting AVAgro from selling, transferring, pledging or otherwise
disposing of assets owned by them, directly or indirectly, beneficially or of record, in whole or in


                                                 2
CORE/3519744.0002/160741421.1
part unless and until the amount due Dreymoor on the Judgment, including all interest thereon,
has been paid in full. The Court also ordered AVAgro to disclose all of their assets within five
days. (Shishkin Decl. at ¶ 3.)
         On May 27, 2020, AVAgro provided a list of various assets, including a receivable
allegedly owed to it by a Ukrainian company, Shakur LLC (“Shakur”). Pursuant to a “Set-off
Agreement” dated June 15, 2019 among LLC, UAB and Shakur, $766,614.52 was owed by
Shakur to AVAgro. Thereafter, Dreymoor sought an order of garnishment against Shakur as the
garnishee for that amount, and that Garnishment Order was granted by the Court on June 10,
2020. (Shishkin Decl. at ¶ 4.) After this Court issued the garnishment order against the debt
owed by Shakur UAB, the order was sent to Shakur on June 15, 2020. In reply, Shakur stated it
was concerned about following an order from a foreign court and making payment to Dreymoor
without agreement from AVAgro that the debt must be paid to Dreymoor. (Shishkin Decl. at

¶ 5.)
         Dreymoor has since had several discussions with Shakur about payment of the debt to
Dreymoor under the garnishment order, but Shakur continues to be reluctant to make that
payment without some assurance that AVAgro would not somehow pursue claims against
Shakur in Lithuania or Ukraine if Shakur complied with the garnishment order. (Shishkin Decl.
at ¶ 6.) Dreymoor has tried repeatedly to gain AVAgro’s cooperation in that regard, whether by
written agreement, assignment of the debt, or other reasonable approaches, but AVAgro has
refused to cooperate. (Shishkin Decl. at ¶ 6.)
         Several days ago, Dreymoor learned for the first time that the owner of AVAgro, Anna
Mikhailova, had contacted Shakur and demanded it not honor the garnishment order but rather
pay AVAgro the amount due. (Declaration of Taras Ivashchenko (“Ivashchenko Decl.”) at ¶¶ 2-
4); see also (Shishkin Decl. at ¶¶ 6-7.)




                                                 3
CORE/3519744.0002/160741421.1
         On July 28, 2020, Taras Ivashchenko, a representative of Dreymoor, met with Dmitry
Volkodav, the owner of Shakur, in Ukraine to discuss payment of the debt owed. (Ivashchenko
Decl. at ¶ 2.) Shakur was aware of the Garnishment Order because it had been sent to them under
cover letter from Dreymoor on June 15, 2020. (Ivashchenko Decl. at ¶ 3.) While he disagreed
with the amount that AVAgro claims is owed, he acknowledged that Shakur does have an
outstanding debt to AVAgro. (Ivashchenko Decl. at ¶ 3.)
         Mr. Volkodav told Mr. Ivashchenko that he had received a phone call from Ms.
Mikhailova on July 27, 2020, demanding that Shakur make payment directly to AVAgro and not
to Dreymoor as required by the Garnishment Order. (Ivashchenko Decl. at ¶ 4); see also
(Shishkin Decl. at ¶ 7.) He told me that Ms. Mikhailova then sent a letter to Shakur demanding
that it provide her any information and/or documents that Shakur had given to Dreymoor.
(Ivashchenko Decl. at ¶ 5.)

         In response, Mr. Volkodav suggested that Ms. Mikhailova send him a letter – with a copy
to Dreymoor – stating the amount of the debt she claimed was owed. He also asked that the letter
authorize Shakur to copy Dreymoor on any future correspondence and authorize Shakur to
discuss with Dreymoor all payment issues. (Ivashchenko Decl. at ¶ 6.) He further told Ms.
Mikhailova that upon receipt of the above letter, Shakur would send to AVAgro and Dreymoor
confirmation of the undisputed amount of the debt owing and a proposed payment schedule. If
the schedule was approved by Dreymoor, Shakur would make payments accordingly. To date,
Ms. Mikhailova has not provided any such letter and Shakur has not made any payments.
(Ivashchenko Decl. at ¶ 7.) Shakur has nonetheless continued to express a willingness to work
with Mr. Ivashchenko to resolve the debt, if AVAgro authorizes him to do so. (Ivashchenko
Decl. at ¶¶ 7-8.)
         That demand by Ms. Mikhailova occurred in the context of what Dreymoor believed

were discussions between their U.S. counsel to come to an agreement on an efficient method by
which to collect the Shakur debt. It had always been Dreymoor’s intention to come to a
reasonable agreement with AVAgro and Ms. Mikhailova to recover the assets that were


                                                4
CORE/3519744.0002/160741421.1
disclosed on their asset list, without having to resort to repeated enforcement proceedings with
this Court. That, of course, included the Shakur receivable, as well as the UAN that is still unsold
in storage in Lithuania (which were the two primary assets disclosed) as well as what AVAgro
represented were various “demurrage charges” worth approximately $180,000 and various
smaller receivables. (Shishkin Decl. at ¶ 9.)
         Even by AVAgro’s generous valuations, those assets collectively were worth much less
than the outstanding judgment due Dreymoor. Because of the large disparity in value between
the amount owing and the purported assets of AVAgro, it made sense to try to quickly resolve
the collection of those assets. To that end, Dreymoor has made numerous offers to AVAgro and
Ms. Mikhailova to try to come to an agreement on the most efficient way to proceed in
recovering the value of those assets, but all of those proposals have been rejected by AVAgro
and Ms. Mikhailova for no valid reason. (Shishkin Decl. at ¶ 10.)

         Thus, Dreymoor has had to repeatedly turn to this Court for various orders by which to
execute against the assets, including multiple garnishment orders like the one against Shakur.
After the Garnishment Order was issued and sent by email to Shakur, Dreymoor again proposed
a resolution to AVAgro whereby AVAgro would assign its claims against Shakur to Dreymoor
and Dreymoor would pursue them at its own expense, giving AVAgro full credit for any net
recovery. (Shishkin Decl. at ¶ 11.)
         AVAgro rejected this proposal, claiming that AVAgro believed Shakur was transferring
assets to avoid collection, and that AVAgro wanted to proceed quickly with collection efforts in
the Ukraine, which it proposed it would handle through its counsel at Dreymoor’s expense,
seeking preliminary relief against Shakur. (See Exhibit 1 to the Shishkin Decl. at ¶ 11.)
         Following that exchange, on July 20, 2020, in a phone conversation between our U.S.
counsel, Patrick Salisbury, and the U.S. counsel for AVAgro, Patrick Hughes, Mr. Salisbury

suggested that Dreymoor would fund counsel of Dreymoor’s choosing to pursue the claims
against Shakur in Ukraine, with full setoff to AVAgro of anything collected on a net basis
against the debt owed by AVAgro. (Shishkin Decl. at ¶ 12.)


                                                 5
CORE/3519744.0002/160741421.1
         Dreymoor also agreed to give AVAgro a setoff of the full amount owing by Shakur, on a
net basis, if Dreymoor decided they wanted to compromise the claim for less than the full
amount. In other words, AVAgro would have no cost, no risk, and would be credited the full
amount of the Shakur debt on a net basis, regardless of any settlement amount. (Shishkin Decl. at
¶ 12.) Mr. Hughes initially agreed with the approach, and a letter from Mr. Salisbury outlining
the terms of the proposal was sent by email on July 21, 2020. (See Exhibit 2 to the Shishkin
Decl. at ¶ 12.)
         The next day, Mr. Hughes requested the details of the counsel Dreymoor proposed to
retain and that same day Mr. Salisbury provided the details of the counsel Dreymoor proposed to
retain two highly respected Ukrainian lawyers, Myroslav Hnatiuk and Oleg Valendyuk – the
former General Prosecutor of Kiev – to handle the Shakur receivable collection at Dreymoor’s
expense. (See Exhibit 3 to the Shishkin Decl. at ¶ 12.)

         Having received no response from Mr. Hughes, Mr. Salisbury followed up by email on
July 27, 2020, reminding him of the supposed “urgency” outlined in AVAgro’s earlier response.
Mr. Hughes then responded that same day:

                  “AVAgro LLC is awaiting feedback from its Ukrainian counsel,
                  who are on holiday through Wednesday. The urgency that existed
                  when AVAgro first requested Dreymoor make funds available to
                  initiate the litigation is somewhat reduced at this point. As we
                  understand it, Shakur is not disposing of its fixed assets (such as
                  agricultural equipment and fertilizer storage facilities), but has now
                  sold this year’s harvest and used proceeds to buy fall fertilizers
                  (which AVAgro LLC wanted to avoid) instead of paying AVAgro
                  LLC. Thus, the only way to get paid from Shakur now is to arrest
                  Shakur’s fixed assets and bank accounts. AVAgro LLC needs to
                  consult with its Ukrainian legal counsel to ensure that any
                  arrangement with Dreymoor along the line of the latest proposal
                  would be structured to assure that it does not jeopardize collection
                  efforts in a way that Ukrainian counsel would be uniquely situated
                  to advise.” (See Exhibit 4 to the Shishkin Decl. at ¶ 13.)




                                                    6
CORE/3519744.0002/160741421.1
         It was the next day that Mr. Ivashchenko met with Mr. Volkodav to discuss Shakur’s
debt, and Dreymoor first learned that Ms. Mikhailova had demanded payment from Shakur
directly to AVAgro, despite this Court’s orders. Dreymoor has not had any further response from
AVAgro or from Mr. Hughes.
III.     LEGAL ANALYSIS
         A. This Motion Should Be Heard on an Emergency Basis
         Dreymoor recognizes that a motion seeking sanctions and/or contempt is a very serious
motion and requires that Ms. Mikhailova and AVAgro be given a reasonable opportunity to file
an opposition. For that reason, the sanction Dreymoor seeks is focused directly on the
sanctionable behavior at issue and is not on monetary sanctions which would require a more
burdensome and time-consuming evidentiary showing and opposition. The Court is, of course,
empowered to impose any additional sanctions it deems reasonable, sua sponte, which clearly

could include a monetary sanction (whether via an Order to Show Cause or otherwise).
Chambers v. NASCO, Inc., 501 U.S. 32, 42 n.8 (1991); see also that the Court may impose
sanctions “[o]n motion or on its own”.
         For obvious reasons, Dreymoor is very concerned that Ms. Mikhailova and AVAgro have
been, and will continue, to flout this Court’s orders and work to recover any assets outside of this
proceeding, for their own benefit and at the expense of Dreymoor. This fact alone demonstrates
the urgency of this Motion. Already, in addition to the attempt to direct payment by Shakur
directly to AVAgro, one of the largest other listed assets – receivables of approximately
$180,000 for various demurrage charges, has disappeared. When pressed for details, AVAgro
eventually said that none of these receivables were documented and it did not actually have any
demurrage receivables. (See Exhibit 5 to Shishkin Decl. at ¶ 15.) This may well be another case
of Ms. Mikhailova secreting assets and attempting to collect them separately for her own benefit

as she is now doing with Shakur. Either way, emergency action is necessary.




                                                 7
CORE/3519744.0002/160741421.1
         B. This Court has Inherent Authority to Sanction both Ms. Mikhailova and
             AVAgro
         The behavior at issue here is not behavior specifically addressed by any of the typical
sanctions statutes: Rule 11 has no applicability because this behavior does not involved a signed
pleading; Rule 16 is not applicable because the order at issue is not a scheduling order; Rule 37
is not applicable because the issue does not involve discovery and 28 U.S.C. § 1927 is not
applicable because the issue is not one of hindering or delaying the action itself. But this Court
nonetheless has the inherent power to control the actions of the parties before it, and that inherent
power is a sufficient basis for the imposition of the sanction sought by Dreymoor and/or a
finding of contempt, in either case coupled with an order transferring the ownership of the
Shakur receivable to Dreymoor. “[D]istrict courts have the inherent power” to sanction a party
“for bad faith conduct violating the court’s orders even if procedural rules exist which sanction

the same conduct.” S. New England Tel. v. Global NAPs Inc., 624 F.3d 123, 144 (internal
quotation marks omitted); see also NASCO, 501 U.S. at 50 (“[N]either is a federal court
forbidden to sanction bad-faith conduct by means of the inherent power simply because that
conduct could also be sanctioned under the statute or the Rules.”).
         “It has long been understood that ‘certain implied powers must necessarily result to our
Courts of justice from the nature of their institution,’ powers ‘which cannot be dispensed with in
a Court, because they are necessary to the exercise of all others.’” NASCO, 501 U.S. at 43-44
(quoting United States v. Hudson, 11 U.S. 32, 34 (1812)); see also Roadway Express, Inc. v.
Piper, 447 U.S. 752, 764 (1980) (citing Hudson). Therefore, “‘Courts of justice are universally
acknowledged to be vested, by their very creation, with power to impose silence, respect, and
decorum, in their presence, and submission to their lawful mandates.” Anderson v. Dunn, 19 U.S.
204, 227 (1821); see also Ex parte Robinson, 86 U.S. 505, 510 (1874). These inherent powers

are “governed not by rule or statute but by the control necessarily vested in courts to manage
their own affairs so as to achieve the orderly and expeditious disposition of cases.” Link v.
Wabash R. Co., 370 U.S. 626, 630-631 (1962).


                                                  8
CORE/3519744.0002/160741421.1
         As the Supreme Court explained in NASCO, many “prior cases have outlined the scope of
the inherent power of the federal courts. For example, the Court has held that a federal court has
the power to control admission to its bar and to discipline attorneys who appear before it. See Ex
parte Burr, 22 U.S. 529, 531(1824). While this power “ought to be exercised with great caution,”
it is nevertheless “incidental to all Courts.” Id. The Supreme Court in NASCO went even further:
“In addition, it is firmly established that ‘the power to punish for contempts is inherent in all
courts.’” Id. (citing Robinson, 86 U.S. at 510). “This power reaches both conduct before the
court and that beyond the court’s confines, for ‘the underlying concern that gave rise to the
contempt power was not . . . merely the disruption of court proceedings. Rather, it was
disobedience to the orders of the Judiciary, regardless of whether such disobedience interfered
with the conduct of trial.’” Young v. United States ex rel. Vuitton et Fils S. A., 481 U.S. 787, 798
(1987) (citations omitted). That same reasoning applies to Ms. Mikhailova’s and AVAgro’s

contempt here.
         While it was outside of the confines of the courtroom, it was clearly a direct and
intentional disregard of the Court’s injunction and a direct and intentional attempt to interfere
with Shakur’s compliance with the Garnishment Order. Ms. Mikhailova should not now be heard
that she somehow intended to pay any monies obtained to Dreymoor, because AVAgro’s assets
were frozen, meaning neither she nor AVAgro had any right to take any action “transferring,
pledging or otherwise disposing of assets owned by them, directly or indirectly, beneficially or of
record, in whole or in part.” Her attempt to demand payment directly to AVAgro from Shakur
was an attempted disposition of assets in contravention of the injunction, as evidenced by the fact
that she was negotiating with Dreymoor on how best to proceed against the Shakur receivable at
the very same time she was attempting to negotiate directly with Shakur, a fact which she never
disclosed in her negotiations with Dreymoor. Had her intentions been innocent, she would have

disclosed to Dreymoor that she was also negotiating for payment from Shakur, and assured
Dreymoor that any payment would go directly from Shakur to Dreymoor. She did not so disclose
because that was not her intention.


                                                  9
CORE/3519744.0002/160741421.1
         Her demand for payment from Shakur directly to AVAgro is also a direct attempt to
undermine the Court’s Garnishment Order. She was well aware that the Garnishment Order
required Shakur to pay any monies directly to Dreymoor, not to AVAgro. By “demanding” that
Shakur pay AVAgro directly, she is not only demanding payment of money to which she knew
AVAgro was no longer entitled, but also demanding that Shakur ignore the lawful order of this
Court. Whether or not Shakur, as a Ukrainian company, was bound by the order at that stage,
Ms. Mikhailova, a Kansas citizen, and AVAgro LLC (the owner of the receivable), also a Kansas
citizen, were certainly both bound by the Garnishment Order and Ms. Mikhailova’s attempts to
circumvent it were in contempt of that order.
         With that in mind, this Court has the inherent power to impose an appropriate sanction
against Ms. Mikhailova and AVAgro. The sanction sought here is intended to be narrowly
tailored to the specific actions taken by Ms. Mikhailova regarding the Shakur receivable. By

virtue of the Garnishment Order, Dreymoor is already entitled to payment of that receivable.
Because of Ms. Mikhailova’s interference, Dreymoor’s ability to recover that receivable from
Shakur has been impacted. Shakur has now indicated that it will only pay the receivable if it is
protected from legal action against it by AVAgro. If this Court orders that ownership of that
receivable, Shakur can negotiate with Dreymoor without concern about an action brought against
it by AVAgro. Thus, not only is the sanction appropriately narrow, it is also well within the
inherent power of the Court to manage the parties before it, both of whom are Kansas citizens.
Moreover, the receivable at issue is owned by LLC, a Kansas entity and therefore is by definition
located in Kansas. Vision Marketing Resources, Inc. v. McMillion Group, LLC et al., Case No.
10-2252 (D. Kan.), Report and Recommendation Notice, ECF No. 62, May 8, 2015, fn. 13
(citing Carter G. Bishop, LLC Charging Orders: A Jurisdictional & Governing Law Quagmire,
12 No. 3 BUSENT 14, 21 (May/June 2010) (arguing that “[b]ecause an LLC membership

interest is intangible personal property, it must be ‘located’ somewhere, and the proper location
is the state whose LLC act created the entity (thereby giving rise to the interest)”)).




                                                  10
CORE/3519744.0002/160741421.1
         “Because of their very potency, inherent powers must be exercised with restraint and
discretion.” NASCO, 501 U.S. at 44-45 (citing Roadway Express, 447 U.S. at 764).

                  A primary aspect of that discretion is the ability to fashion an
                  appropriate sanction for conduct which abuses the judicial process.
                  As we recognized in Roadway Express, outright dismissal of a
                  lawsuit, which we had upheld in Link, is a particularly severe
                  sanction, yet is within the court’s discretion. Consequently, the
                  “less severe sanction” of an assessment of attorney’s fees is
                  undoubtedly within a court’s inherent power as well. Ibid.
NASCO, 501 U.S. at 44-45.
         That same reasoning applies here. The mild sanction sought by Dreymoor would only
serve to give Dreymoor a direct route to the collection of an asset that has already been
garnished, the debt of which is not in dispute, and that would very likely already have been paid
with full credit to the judgment against AVAgro, but for Ms. Mikhailova’s interference. It is
much less of a “particularly severe sanction” that might be otherwise ordered, and “undoubtedly
falls within a court’s inherent power….”
IV.      CONCLUSION
         For all the foregoing reasons, Dreymoor respectfully requests that this Court sanction Ms.
Mikhailova and AVAgro by transferring ownership of the Shakur receivable from AVAgro LLC
to Dreymoor with the amount recovered by Dreymoor, net of its collection costs, being credited
against the amount due from AVAgro.




                                                  11
CORE/3519744.0002/160741421.1
Dated: July 29, 2020

                                             Respectfully submitted,

                                             /s/ Lynn D. Preheim
                                             Lynn D. Preheim, SCt. #13300
                                             Anna C. Ritchie, SCt. #24934
                                             STINSON LLP
                                             1625 N. Waterfront Parkway, Suite 300
                                             Wichita, KS 67206-6620
                                             Phone: (316) 268-7930
                                             Fax: (316) 265-1349
                                             lynn.preheim@stinson.com
                                             anna.ritchie@stinson.com
                                             and
                                             Lawrence Salisbury, NY Bar #179748
                                              (entered pro hac vice)
                                             Patrick Salisbury, NY Bar #2547644
                                              (entered pro hac vice)
                                             SALISBURY & RYAN LLP
                                             1345 Avenue of the Americas, 2nd Floor
                                             New York, New York 10105
                                             Phone: (212) 977-4660
                                             Fax: (212) 977-4668
                                             ls@salisburyryan.com
                                             ps@salisburyryan.com

                                             Attorneys for Petitioner Dreymoor Fertilizers
                                             Overseas Pte. Ltd.


                                CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of July, 2020, I caused the above and foregoing be
electronically filed with the clerk of the court by using the CM/ECF system, which will send a
notice of electronic filing to the following:

Patrick B. Hughes
Adams Jones Law Firm PA
1635 N. Waterfront Pkwy., Suite 200
Wichita, KS 67206
phughes@adamsjones.com
Attorney for Respondents

                                             /s/ Lynn D. Preheim
                                             Lynn D. Preheim

                                                12
CORE/3519744.0002/160741421.1
